DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 24 May 2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2021.
Information Disclosure Statement
The information disclosure statements filed 25 November 2019 and 6 December 2019 are acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 is a product by process claim and is independent of claim 1.  Due to claim 7 being independent of claim 1, the definitions of variables Q, n, R’, and R in claim 7 are not necessarily the same as in claim 1.  Consequently, these variables have unclear metes and bounds.  If applicant intends to have variables Q, n, R’, and R be the same as in claim, the definitions of claim 1 for these variables should be recited in claim 7.  Due to claim 7 being a product by process claim, the process for the preparation of a compound of formula (I) in claim 1 does not limit how a compound of formula (I) is prepared in claim 7.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PENG (Chemical Century Journal, 2017, 11:109,  1-9).  Peng describes the preparation of compounds 3a-I, l, and m (pages 2 and 4-6 of 9).  In the first reaction of scheme 1, a substituted or unsubstituted 2-aminobenozic acid or 2-aminonicotinic acid is reacted with an aromatic carboxylic acid in the presence of methanesulfonyl chloride (dehydrating agent) and pyridine (base) to form a compound, formula 3.  In compounds 1a-I, l, and m, the following instant definitions apply: Q is N, CH, or C-Me; R is H or Cl and Me; and n is one or two.  In a compound of formula (III) of instant claim 1. R’ is a substituted phenyl or pyridine ring.  In a compound of instant formula (I), the following definitions apply: Q is N, CH, or C-Me; R is H or Cl and Me; n is one or two; and R’ is a substituted phenyl or pyridine ring.

    PNG
    media_image1.png
    152
    746
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    592
    media_image2.png
    Greyscale

Conclusion
Claims 1 and 7-13 are not allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Peng (same reference as above) does not describe the use of a P-containing dehydration agent or the instantly claim stoichiometric ratios in claim 7.  Additionally Peng neither anticipates nor renders obvious a process of claim 7 because a protonic acid salt of the amine base is not used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NOBLE E JARRELL/Primary Examiner, Art Unit 1699